PER CURIAM.
Appellant-husband appeals from that portion of a divorce decree which dealt with the amount of alimony and child support awarded to appellee-wife.
Appellant contends that the chancellor awarded the wife too much, in that, there is not enough money left for appellant to support himself.
The briefs have raised only issues of fact which were decided by the chancellor on conflicting testimony. Our study of the record reveals that there was ample competent evidence to support his award. Appellant has not shown that the chancellor abused his discretion in making the award. Bailey v. Bailey, Fla.App.1961, 126 So.2d 165.
Affirmed.